Citation Nr: 1616458	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for a degenerative joint disease of the lumbar spine with sciatic neuropathy, to include the propriety of the reduction for the period from March 1, 2012.

2.  Entitlement to a higher initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence (previously evaluated as anxiety disorder, not otherwise specified with depressed mood).

3.  Entitlement to an earlier effective date, prior to February 15, 2011, for service connection for PTSD with alcohol dependence.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for right knee disability, diagnosed as chondromalacia patella.

6.  Entitlement to service connection for right shoulder impingement syndrome.

7.  Entitlement to service connection for left shoulder impingement syndrome.

8.  Entitlement to service connection for acid reflux.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to December 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from November 2010, October 2011, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The Board finds that the claim for a TDIU has been raised in the context of the Veteran's increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal.

The issue of entitlement to an initial compensable rating for service-connected sciatic neuropathy in the right lower extremity has been raised by the record in November 2014 and December 2014 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to earlier effective date, prior to February 15, 2011, for service connection for PTSD with alcohol dependence and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record did not disclose material improvement in the service-connected degenerative joint disease of the lumbar spine with sciatic neuropathy, warranting reduction of a 20 percent disability rating from March 1, 2012.

2.  Currently diagnosed right knee chondromalacia patella was incurred in service.

3.  On February 10, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for right shoulder impingement syndrome, left shoulder impingement syndrome, and acid reflux is requested.




(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  For the period from March 1, 2012, the criteria for a restoration of a 20 percent disability rating for degenerative joint disease of the lumbar spine with sciatic neuropathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. 
§§ 3.105(e), 3.343, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee chondromalacia patella are met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for the withdrawal of an appeal for service connection for right shoulder impingement syndrome, left shoulder impingement syndrome, and acid reflux by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with preadjudicatroy VCAA notice in November 2009, December 2009, and April 2011 which met the VCAA notice requirements.  

The provisions of 38 C.F.R. § 3.105(e) define procedural guidelines for the reduction in evaluation of a service-connected disability.  The regulations provide where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2) (2015).  

The Board finds that the procedural guidelines outlined above were followed in effectuating the Veteran's rating reduction in December 2011, with a proposed reduction issued in October 2011.  Because the Board is granting the full benefit sought on appeal with respect to both the claim for restoration of a 20 percent rating for degenerative joint disease of the lumbar spine with sciatic neuropathy and for service connection for a right knee disability, the Board finds that additional discussion regarding VA notice or assistance duties is not required. 

Restoration of a 60 Percent Rating

 The Veteran contends that restoration of a 20 percent rating is warranted for a service-connected degenerative joint disease of the lumbar spine with sciatic neuropathy.  The record shows the Veteran's 20 percent disability rating for his service-connected lumbar spine disability was in effect less than five years at the time of the rating reduction; therefore, the provisions of 38 C.F.R. § 3.344(c), and not 38 C.F.R. § 3.344 (a), are applicable.  38 C.F.R. § 3.344(c)  provides that, for disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction.

The Veteran's lumbar spine disability was rated under Diagnostic Code 5243 (Intervertebral Disc Syndrome).  Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25  

A 20 percent rating is assigned where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a  (2015).   Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Alternately, a 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2015). 

In a November 2010 rating decision, the Veteran's lumbar spine disability was initially rated as 20 percent disabling based on symptoms of pain, muscle spasm, radiation of pain, abnormal gait and range of motion limited to approximately 50 degrees of forward flexion in the lumbar spine.  See 38 C.F.R. §§ 4.20, 4.71a (2014).  A compensable rating was not assigned for sciatic neuropathy.

The Board finds that the evidence of record did not disclose material improvement in service-connected lumbar spine disability warranting the reduction of the 20 percent rating from March 1, 2012.  The evidence of record shows that the initial 20 percent rating assigned was based on findings from an October 2010 VA general medical examination.  The Veteran indicated, during his Board hearing, that he believed his initial rating was based on a comprehensive Medical Board Evaluation conducted prior to his separation from service.  A review of the September 2010 Physical Evaluation Board Proceedings shows that the finding from that evaluation were consistent with findings from the October 2010 VA examination, as the Veteran had a recommended disability percentage of 20 percent due to lumbosacral strain based on symptoms which included tenderness in the lumbar spine, antalgic gait, and forward flexion of the thoracolumbar spine of less than 60 degrees with consideration of functional loss due to pain and other factors.  The Board finds that the Veteran's lumbar spine disability was initially rated at 20 percent based on the severity and frequency of back pain or flare-ups of back pain, in combination with the findings of chronic pain, muscle spasm, limitation of motion, and abnormal gait.

The Board finds that there was no material change in the severity of the Veteran's disability to warrant the reduction of the 20 percent rating from March 1, 2012.  The Board finds that a May 2011 VA examination, upon which the reduction was based, does not reflect an actual change in the severity in the Veteran's lumbar spine disability, and continues to show symptoms of chronic pain with frequent flare-ups of pain, muscle spasm, radiation of pain, abnormal gait and reduced range of motion in flexion with evidence of painful motion.  The May 2011 VA examiner also identified incapacitating episodes, having a total duration of approximately four days in the past 12-month period.  While the Veteran had 70 degrees forward flexion at the time of the May 2011 VA examination, as opposed to 51 degrees identified during the earlier October 2010 VA examination, the Veteran was stated by the May 2011 VA examiner to have objective evidence of pain on active motion and the Board finds that his limitations due to such pain were not considered in effectuating the Veteran's reduction. 

With the exception of changes to the Veteran's measured active range of motion, which, in this case, are difficult to quantify due to the lack of findings with regard to the degree of flexion at which painful motion began, the Board finds that the Veteran's impairment identified during the May 2011 VA examination is substantially the same as findings described in the November 2010 rating decision which granted the initial 20 percent rating for the Veteran's lumbar spine disability.  

The Board finds that with consideration of pain and variations in range of motion due to flare-ups of pain, it does not appear that the increase in flexion in the thoracolumbar spine at the time of the May 2011 VA examination represents an actual change in disability.  Moreover, the examination did not identify an increase in the Veteran's ability to function under the ordinary conditions of life and work.   See Brown, 5 Vet. App. at 420.  The Veteran has testified that he had no improvement in back symptoms, reported symptoms seemed worse some days, and identified increase frequency of muscle spasms and flare-ups of pain.  The Board finds that the Veteran's is competent to provide such testimony and his statements are credible.  For these reasons, the Board finds that the May 2011 VA examination does not reflect actual change in the severity of the Veteran's disability and did not disclose material improvement in service-connected degenerative joint disease of the lumbar spine with sciatic neuropathy.  

Resolving doubt in favor of the Veteran, from March 1, 2012, the Board finds that the restoration of a 20 percent rating for degenerative joint disease of the lumbar spine with sciatic neuropathy is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7 (2015).
	
Service Connection Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Chondromalacia patellae not "a chronic disease" listed under 38 C.F.R. § 3.309(a) and arthritis has not been diagnosed in the right knee; therefore, the provisions of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends in various lay statements and February 2016 Board hearing testimony that symptoms of right knee pain began in service in approximately 2009, when he was treated at the Navy Medical Center in Portsmouth with radiofrequency ablation for back pain.  The Veteran described symptoms in both the right knee and leg, reported having sharp pains in the area of the joint or joint tissue in service, and reported a continuation of such knee pain symptoms presently.

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether a current right knee disability, diagnosed as chondromalacia patellae, was incurred in service.

An October 2010 VA examination shows that the Veteran has currently diagnosed right knee chondromalacia patella.  Significantly, the October 2010 VA examination was conducted within one year of the Veteran's separation from service.  At the time of examination, the Veteran reported that he underwent radiofrequency ablation treatment for his back in service, and after that, he started having problems with knee pain bilaterally.  He reported that pain had progressed, and he had symptoms of locking and popping in the knees.  X-rays of the right knee were normal, and the Veteran was diagnosed with bilateral chondromalacia patella.  

Service treatment records, which include treatment reports from the Navy Medical Center in Portsmouth dated from 2008 to 2009, show that the Veteran had knee joint pain, or joint pain localized in the knee identified in his problem list, with no specific treatment noted.  

Chondromalacia patellae is defined as pain and crepitus over the anterior aspect of the knee, particularly in flexion.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 356 (30th ed. 2003).  Thus, the Board finds that the Veteran is competent to identify symptoms of pain associated with chondromalacia patellae in service as well as symptoms of locking and popping in the knees noted during the October 2010 VA examination.  The Board finds that the Veteran has credibly and consistently identified the onset of right knee pain in service, and continuation of his right knee symptoms post-service, and the Board finds that his statements are supported by findings from service treatment records which show that the Veteran had complaints of joint pain localized in the knee from 2008 to 2009.  The Veteran continued to report bilateral knee pain just after service separation, was diagnosed with bilateral chondromalacia patella based such symptoms within one year of service separation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that chondromalacia patellae had its initial onset in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for chondromalacia patella in the right knee have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Withdrawal of Appeals 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for service connection for right and left shoulder impingement syndrome and acid reflux, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for right and left shoulder impingement syndrome and acid reflux, and it is dismissed.


ORDER

For the period from March 1, 2012, restoration of a 20 percent evaluation for degenerative joint disease of the lumbar spine with sciatic neuropathy is granted.

Service connection for right knee chondromalacia patella is granted.

The appeal for service connection for right shoulder impingement syndrome is dismissed.

The appeal for service connection for left shoulder impingement syndrome is dismissed.

The appeal for service connection for acid reflux is dismissed.


REMAND

The Veteran appealed the initial rating assigned for his service connected psychiatric disorder in an October 2010 rating decision.  In a subsequent July 2013 rating decision, the RO granted a higher initial 30 percent rating for PTSD with alcohol dependence (previously evaluated as anxiety disorder, not otherwise specified with depressed mood) effective February 15, 2011.  In a July 2013 substantive appeal, the Veteran and his representative contend that the effective date for the grant of the 30 percent evaluation for PTSD with alcohol dependence should have been November 17, 2011, and he contends that this was the original date of the claim.  The Board finds that the Veteran has appealed the effective date for the grant of service connection for PTSD with alcohol dependence.  This issue has not been addressed by the AOJ, and the Board is remanding the appeal for that reason.  

The Board finds that the appeal for a higher initial rating for PTSD with alcohol dependence is inextricably intertwined with the earlier effective date claim, and   
and a determination as to the appeal for a higher initial rating for PTSD with alcohol dependence is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Similarly, the Board finds that the appeal for a TDIU inextricably intertwined with the initial rating and effective date claims, and a determination with regard to that issue is also deferred.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  On remand, the AOJ should take any additional development as deemed necessary.  If the AOJ finds that a VA examination is necessary for disposition of the Veteran's appeal for a higher initial rating for PTSD with alcohol dependence, or for a TDIU, the Veteran should be afforded such.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should formally adjudicate the Veteran's appeal an earlier effective date, prior to February 15, 2011, for service connection for PTSD with alcohol dependence.

2.  After all available evidence has been associated with the claims file, the AOJ should review the evidence and determine if further development is warranted to address the deferred initial rating claim and the appeal for a TDIU.    If the AOJ finds that a VA examination is warranted, the Veteran should be afforded such.  

3.  If the benefit sought remains denied, the Veteran and representative should be furnished a supplemental statement of the case, and should be given a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


